PER CURIAM.
The former wife appeals the trial court’s order granting the former husband’s motion to change custody. Because the trial court granted the former husband’s motion without providing the former wife with an opportunity to cross-examine the guardian ad litem and the expert witness, we reverse and remand for a full evidentiary hearing on the merits. Kern v. Kern, 333 So.2d 17 (Fla.1976); Miller v. Miller, 671 So.2d 849 (Fla. 5th DCA 1996); Leinenbach v. Leinenbach, 634 So.2d 252 (Fla. 2d DCA 1994); Landers v. Landers, 429 So.2d 27 (Fla. 5th DCA 1983).
Further, the former wife appeals the order granting her an award of attorney’s fees arguing that the trial court erred by awarding fees which were far less than she requested. In the instant case, although the expert testimony as to a reasonable award of attorney’s fees was conflicting, the trial court’s order is supported by competent, substantial evidence. As such, the order is hereby affirmed. § 61.16, Fla. Stat. (1995); Sierra v. Sierra, 505 So.2d 432 (Fla.1987); Benitez v. Benitez, 337 So.2d 408 (Fla. 4th DCA 1976).
As a result of our disposition of the above issue, we find that the point raised by the former wife regarding the modification of child support is moot. Finally, the remaining issue raised by the former wife lacks merit.
Affirmed, in part; reversed, in part, and remanded for further proceedings.